EPITOMIZED OPINION
Where the owner of property gave a written easement in the form of a deed to a village to lay a sewer across the property, which was done, although the deed was not recorded, and later, the owner *716conveyed the property to an innocent purchaser, without notice,'with full warranty and free from incumbrances, and its purchaser leases the property for a period of 99 years to another person who desires to place a building, thereon, but is unable to do so without the sewer being relocated, the purchaser is entitled to recover the amount expended in re-locating the sewer as against the devisees of the grantor; and in such case, such devisees are liable in proportion to the share received from the grantor. The judgment should not be rendered in solido as against such devisees.
Opinion by
VICKERY, P. J.
SULLiyAN & LEVINE, J. J., concur.